U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 2, 2010 SUNSHINE BIOPHARMA, INC. (Exact name of small business issuer as specified in its charter) Colorado 000-0-52898 20-5566275 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) 6100 Royalmount Ave. Montreal, Quebec, Canada H4P 2R2 (Address of principal executive offices) (514) 496-5197 (Issuer's Telephone Number) Item 3.02Unregistered Sale of Equity Securities and Use of Proceeds Effective June 2, 2010, we authorized the issuance of an aggregate of 1,675,000 shares of our “restricted” Common Stock, to the following entities, in the amount and in consideration for the services indicated: Consultant # of Shares Purpose The Video Agency, Inc. Advertising Brockington Securities, Inc. Financial Consulting Insight Capital Consultants Corporation Financial Consulting Alchemy Financial Services Inc. Public Relations CJR Capital Advisors Inc. Financial Consulting TOTAL We relied upon the exemption from registration provided by Section 4/2 as promulgated under the Securities Act of 1933, as amended, to issue these shares.We did not receive any cash compensation as a result of the issuances of these shares. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 2, 2010 SUNSHINE BIOPHARMA, INC. (Registrant) By: s/Steve N. Slilaty Dr. Steve N. Slilaty Chief Executive Officer
